Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claim 1-20 are pending.	
Double Patenting
2.	Claims 1, 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claim 1 of U.S. Patent 11, 348,133 B1.  Further, 1, 7 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable respectively over claims 1, 6 and 18 of the co-pending application 16/817,785:
 
Instant Application: 17/728,194
Patent US 11,348,133 B1
Co-pending application: 16/817,785
Claims 1, 7 and 15:   A system for providing rewards amounts comprising: 



a point-of-sale device comprising a barcode reader configured to read barcodes on products of a merchant; 




















a computer system of a financial institution comprising a processor for executing computer executable instructions stored in a memory, where the computer system is configured to manage a checking account associated with a customer capable of executing debit transactions and an outstanding debt associated with the customer; a communication interface adapted to receive financial transaction information over a communication network, wherein the financial transaction information is associated with the barcodes on the products of the merchant; and the computer-executable instructions for performing steps comprising: 
(a) receiving, through the communication interface, information relating to a first base financial transaction associated with the checking account; 





(b) if the checking account has sufficient funds to cover the first base financial transaction, debiting the checking account by amount of the first base financial transaction; 

(c) receiving, through the communication interface, information relating to a second base financial transaction associated with the checking account; 



(d) if the checking account has sufficient funds to cover the second base financial transaction, debiting the checking account by amount of the second base financial transaction; 
(e) periodically calculating using the processor an aggregate savings amount based at least on the first and the second base financial transactions; 

(f) determining if the checking account has sufficient funds to cover the aggregate savings amount; 
(g) if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting, using a credit generating system in communication with the computer system, the aggregate savings amount against the outstanding debt; and 
(h) if insufficient funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount, while still having performed at least one of the steps (b) and (d).






























wherein the computational load on the point-of-sale device is reduced because the calculation of the rewards amount is distributed to a server.
Claim 1: A system for distributing and deferring computational load on point-of-sale devices that are involved with providing rewards amounts, the system comprising: 

a first point-of-sale device comprising a first barcode reader configured to read barcodes on products of a designated merchant, wherein the first point-of-sale device is configured to transmit information relating to a first base financial transaction associated with a checking account and relating to a transaction for at least a first product between a customer and the designated merchant, wherein the information relating to the first base financial transaction is associated with a merchant type code; a second point-of-sale device comprising a second barcode reader configured to read barcodes on products of the designated merchant and an electronic cash register configured to transmit at least information relating to a second base financial transaction associated with the checking account and relating to a transaction for at least a second product between the customer and the designated merchant, wherein the information relating to the second base financial transaction is associated with the merchant type code; a communication network communicatively coupling at least the first point-of-sale device and the second point-of-sale device with a computer server of a financial institution, wherein the checking account is associated with the customer capable of executing debit transactions, and wherein a savings account is associated with the customer; and a memory of the computer server of the financial institution storing computer-executable instructions, that when executed by a processor of the computer server, cause the computer server to perform steps comprising: 







(a) receiving, at the financial institution, the information relating to the first base financial transaction associated with the checking account and relating to the transaction for at least the first product between the customer and the designated merchant; 





(b) determining that the checking account has sufficient funds to cover the first base financial transaction, and debiting the checking account by amount of the first base financial transaction;

 (c) receiving, at the financial institution, information relating to the second base financial transaction associated with the checking account and relating to the transaction for at least the second product between the customer and the designated merchant; 


(d) determining that the checking account has sufficient funds to cover the second base financial transaction, and debiting the checking account by amount of the second base financial transaction; 

(e) periodically calculating at the financial institution an aggregate savings amount based at least on the first base financial transaction; 


(f) determining that the checking account has sufficient funds to cover the aggregate savings amount; 

(g) if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting the aggregate savings amount in the savings account; 



(h) if inadequate funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d); 

(i) monitoring at least a number of the first base financial transactions and the second base financial transactions relating to transactions for products between the customer and the designated merchant; 

(j) periodically calculating a rewards amount based on the number of the first base financial transactions and second base financial transactions between the customer and the designated merchant and based on the merchant type code, where the first base financial transaction is associated with the merchant type code; 

(k) generating an updated rewards amount by increasing the rewards amount when the number of the first and the second base financial transactions between the customer and the designated merchant that are associated with the merchant type code exceeds a predetermined value, and where the designated merchant is one of a predetermined plurality of merchants that credit a reward to the savings account of the customer; 

(l) crediting the updated rewards amount in the savings account; and 

(m) waiving a fee associated with at least one of the checking account and the savings account based on the number of financial transactions between the customer and the designated merchant in a fixed period of time; 

wherein the computational load on the first point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server, and wherein the computational load on the second point-of-sale device is reduced because the calculation of the rewards amount is deferred to the computer server.
Claims 1, 6 and 18:  A system for reducing computing load on a point of sale device, the system comprising: 















































a checking account associated with a customer capable of executing debit transactions; a savings account associated with the customer; a communication interface adapted to receive financial transaction information from the point of sale device; and a computer server communicatively coupled over the communication network with the point of sale device, wherein the computer server comprises memory storing computer-executable instructions that, when executed by a processor of the computer server, perform steps comprising: 

(a) receiving at a financial institution, directly from a point of sale device communicating over a network with the financial institution, information relating to a first base financial transaction associated with the checking account and relating to a transaction for at least one of goods and services between the customer and a merchant; 

(b) if the checking account has sufficient funds to cover the first base financial transaction, debiting the checking account by amount of the first base financial transaction; 

(c) receiving at the financial institution information relating to a second base financial transaction associated with the checking account; 






(d) if the checking account has sufficient funds to cover the second base financial transaction, debiting the checking account by amount of the second base financial transaction; 

(e) periodically calculating at the financial institution an aggregate savings amount based at least on the first and the second base financial transactions; 

(f) determining if the checking account has sufficient funds to cover the aggregate savings amount; 

(g) if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting the aggregate savings amount in the savings account; 



(h) if insufficient funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d); 










(i) periodically calculating a rewards amount; and 




















(j) crediting the rewards amount in the savings account, where the rewards amount is provided by the financial institution, and where the calculating the rewards amount is for a fixed period of time; 














wherein computing load on the point of sale device is reduced because the calculation of the aggregate savings amount is deferred to the computer server.





In summary, claim 1 of U.S. Patent 11, 348,133 B1 teach all the features of claims 1, 7 and 15 of the instant application as indicated in the table above.  Although claim 1 of U.S. Patent 11, 348,133 B1 has additional features (bold limitations above) such as {e.g., wherein the first point-of-sale device is configured to transmit information relating to a first base financial transaction associated with a checking account and relating to a transaction for at least a first product between a customer and the designated merchant, wherein the information relating to the first base financial transaction is associated with a merchant type code; a second point-of-sale device comprising a second barcode reader configured to read barcodes on products of the designated merchant and an electronic cash register configured to transmit at least information relating to a second base financial transaction associated with the checking account and relating to a transaction for at least a second product between the customer and the designated merchant, wherein the information relating to the second base financial transaction is associated with the merchant type code; a communication network communicatively coupling at least the first point-of-sale device and the second point-of-sale device with a computer server of a financial institution….; (i) monitoring at least a number of the first base financial transactions and the second base financial transactions relating to transactions for products between the customer and the designated merchant; (j) periodically calculating a rewards amount based on the number of the first base financial transactions and second base financial transactions between the customer and the designated merchant and based on the merchant type code, where the first base financial transaction is associated with the merchant type code; (k) generating an updated rewards amount by increasing the rewards amount when the number of the first and the second base financial transactions between the customer and the designated merchant that are associated with the merchant type code exceeds a predetermined value….; (l) crediting the updated rewards amount in the savings account; and (m) waiving a fee associated with at least one of the checking account and the savings account based on the number of financial transactions between the customer and the designated merchant in a fixed period of time;…… wherein the computational load on the second point-of-sale device is reduced because the calculation of the rewards amount is deferred to the computer server}; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims claim 1 of U.S. Patent 11, 348,133 B1 the to arrive at the claims 1, 7 and 15 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  
Similarly, claims 1, 6 and 18 of the co-pending application 16/817,785 teach all the features of claims 1, 7 and 15 of the instant application as indicated in the table above.  Although claims 1, 6 and 18 of the co-pending application 16/817,785 has additional features (bold limitations above) such as {e.g., (i) periodically calculating a rewards amount; and (j) crediting the rewards amount in the savings account, where the rewards amount is provided by the financial institution, and where the calculating the rewards amount is for a fixed period of time}; however, it has been held that deleting elements when the function of element is not desired is obvious. See MPEP 2144.04 Section II.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, 6 and 18 of the co-pending application 16/817,785 the to arrive at the claims 1, 7 and 15 of the instant application because the person of ordinary skill would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, and “Mathematical Relationships/Formulas” which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 7 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, and “Mathematical Relationships/Formulas”:
Claim 7, limitations a-j of {(a)    receiving, the information relating to a-the first base financial transaction associated with the checking account; (b)    determining that the checking account has sufficient funds to cover the first base financial transaction, and debiting the checking account by amount of the first base financial transaction; (c)    receiving, information relating to a second base financial transaction associated with the checking account; (d)    determining that the checking account has sufficient funds to cover the second base financial transaction, and debiting the checking account by amount of the second base financial transaction; (e)    periodically calculating at the financial institution an aggregate savings amount based at least on the first and the second base financial transactions; (f) if the checking account from which the aggregate savings amount will be debited has sufficient funds to cover the aggregate savings amount, then debiting the aggregate savings amount from the checking account and crediting, the aggregate savings amount in the savings account; (g) else if insufficient funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount, while still having performed at least one of the steps (b) and (d); (h) transferring at a predetermined time interval a predetermined amount of funds from the checking account to the savings account; (i)    periodically calculating a rewards amount based on the amount of funds transferred in step (h); and (j)    crediting the rewards amount in to at one of the savings or checking account, where the rewards amount is provided by the financial institution} fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).    
In addition, in claim 7, the identified step b, d and f-g mentioned above are also fall within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observing/evaluating information relating to a first based financial transaction associated with the checking account to determine if the account has sufficient funds to the cover the first base financial transaction……; observing/evaluating funds in the account against the aggregate saving amount to determine if the account has sufficient funds to the cover the aggregate savings amount in order to whether (e.g., debiting the aggregate savings amount from the checking account, crediting the rewards amount in the saving account…and crediting the aggregate savings amount in the saving account….etc.,) or by bypass these actions. 
Further, steps/limitations e and i mentioned above of “periodically calculating……an aggregate savings amount…..”, and “periodically calculating a rewards amount based on the amount of funds transferred…..” also fall within the abstract “Mathematical Relationships/Formulas” because there must be some algorithm operators involve in order to calculate an aggregate savings amount and calculate a reward amount.  
Independent claim 7, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a computer system/the computer system, a processor for executing computer-executable instructions stored in a memory, the computer-executable instructions, which when executed by the processor, cause the computer system….; transferring automatically) to perform abstract steps a-j mentioned above. The additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a computer system/the computer system, a processor for executing computer-executable instructions stored in a memory, the computer-executable instructions, which when executed by the processor, cause the computer system……..).  Further, in claim 7, limitation (h) of “transferring ……a predetermined amount of funds from the checking account to the savings account” is merely transmitting data, which is considered as insignificant extra solution activity, thus is not significantly more than the identified abstract idea.  Also, an additional element in limitation (f) and (j) of (e.g., a credit generating system/the credit generating system) is considered as general link to technological environment since “a credit generating system/the credit generating system” is outside of the scope of the system claim; thus it is not significantly more than the identified abstract idea.        
In addition, the additional limitation of “wherein the computational load on the point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server” is not significantly more because since it is merely the end result of the prior steps/limitations  (in claim 7), which are abstract idea(s)/judicial exception(s); merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) and/or generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) as pointed out above.  Accordingly, this additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., i.e., a computer system/the computer system, a processor for executing computer-executable instructions stored in a memory, the computer-executable instructions, which when executed by the processor, cause the computer system….; transferring automatically.) to perform the steps/ limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 7 (step 2B):  The additional element in claim 7 (i.e., a computer system/the computer system, a processor for executing computer-executable instructions stored in a memory, the computer-executable instructions, which when executed by the processor, cause the computer system….; transferring automatically) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications to implement/apply the identified abstract ideas limitation a-j mentioned above; thus it is not significantly more than the identified abstract idea.  In other word, these additional element(s) in all of the steps/limitations is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component (i.e., a computer system/the computer system, a processor for executing computer-executable instructions stored in a memory, the computer-executable instructions, which when executed by the processor, cause the computer system….; transferring automatically).  Further, in claim 7, limitation (h) of “transferring ……a predetermined amount of funds from the checking account to the savings account” is merely transmitting data, which is considered as insignificant extra solution activity, thus is not significantly more than the identified abstract idea.  Also, an additional element in limitation (f) and (j) of (e.g., a credit generating system/the credit generating system) is considered as general link to technological environment since “a credit generating system/the credit generating system” is outside of the scope of the system claim; thus it is not significantly more than the identified abstract idea.   
When reevaluating the limitation (h) of ““transferring ……a predetermined amount of funds from the checking account to the savings account”” in step 2B here, transmitting data via is also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer to transmit information/send information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence as required by Berkheimer’s memo). 
In addition, the additional limitation of “wherein the computational load on the point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server” is not significantly more because since it is merely the end result of the prior steps/limitations (in claim 7) as pointed out above.  This limitation is well-known and conventional expected benefit of using a server performed function that is not performed by a local terminal (POSs) such that Applicant’s specification 2022/0253883 A1 does not provide any sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  The Office would like to remind the Applicant that according to MPEP 2106.05(a): “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. In contrast, the court in Affinity Labs of Tex. v. DirecTV, LLC relied on the specification’s failure to provide details regarding the manner in which the invention accomplished the alleged improvement when holding the claimed methods of delivering broadcast content to cellphones ineligible. 838 F.3d 1253, 1263-64, 120 USPQ2d 1201, 1207-08 (Fed. Cir. 2016)”.    
Furthermore, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  As indicated above, Applicant’s specification 2022/0253883 A1 does not provide details for the limitation “wherein the computational load on the point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server”.  Therefore, in light of the lack of sufficient details in the Specification, the Specification demonstrates that the additional elements must be sufficiently well-known such that the specification does not need to describe the particulars of such additional elements of how to install an application on a mobile device and how to detecting the subscriber’s actions.  
Thus evidences has been provided above to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above steps again do not amount to significantly more because these steps in combination merely applying the abstract idea to a generic computer and insignificant extra solution activity.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claims 1 and 15:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1 and independent system claim 15 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim 7.  The components (i.e., a barcode reader, a computer system of a financial institution comprising a processor for executing computer executable instructions stored in a memory, a communication interface adapted to receive financial transaction information over a communication network, the computer-executable instruction for performing…; a processor for executing the computer executable instructions; a memory for storing at least the computer executable instructions) described in independent 1 and 15 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.   Further, in claim 1, an additional limitation of “a barcode reader configured to read barcodes on products of a merchant” is receiving data, which is considered as insignificant extra solution activity in step 2A prong 2 and is considered as well-understood, routine and conventional activities in Step 2B.  For example, “a barcode reader configured to read barcodes on products of a merchant” is taught in at least {Carretta et al; (US 2007/0033134) in at least para 0014}; {Teraoka et al; (US 2008/0128497) in paras 0003, 0065}; {Ryoo; (US 2007/0071197) in para 0050}; {White et al; (US 2006/0212357) in paras 0021, 0024}; {Walker et al; (US 2008/0089111) in para 0017}; and in Shimada; (US 2005/0096981) in para 0044}.  Therefore, this additional limitation is not significantly more the identified abstract idea.        
Dependent claims 2-6, 8-14 and 16-20 are merely add further details of the abstract steps/elements recited in claims 1, 7 and 15 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-6, 8-14 and 16-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1, 2, 7 and 11 are rejected under 35 U.S.C 102(b) as being anticipated by Carretta et al; (US 20070033134 A1):
6.	Claim 1:  Carretta teaches a system for distributing and deferring computational load on a point-of-sale device that is involved with providing rewards amounts, the system comprising:
a point-of-sale device comprising a barcode reader configured to read barcodes on products of a merchant {At least fig. 1 para 0014};
a computer system of a financial institution comprising a processor for executing computer executable instructions stored in a memory, where the computer system is configured to manage a checking account associated with a customer capable of executing debit transactions and an outstanding debt associated with the customer {At least fig. 1 paras 0013-0016 in context with figs 2-3 paras 0017-0032};
a communication interface adapted to receive financial transaction information over a communication network, wherein the financial transaction information is associated with the barcodes on the products of the merchant {At least fig. 1 especially para 0016}; and
the computer-executable instructions for performing steps {At least fig. 1 para 0016), comprising:
(a)    receiving, through the communication interface (server 16 as shown in fig 1 para 0016), the information relating to a first base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) and relating to the transaction for the at least one of goods and services between the customer and the designated merchant {At least figs. 3-4 paras 0025-0038};
(b)    if the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) has sufficient funds to cover the first base financial transaction, debiting the checking account by amount of the first base financial transaction {At least figs. 3-4 paras 0025-0038};
 (c)    receiving, through the communication interface (server 16 as shown in fig 1 paras 0016, 0025), information relating to the second base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) {At least figs. 3-4 paras 0025-0038 especially paras 0030-0031 indicate the round up amount (or other savings amount) for each eligible debit transaction is determined.  This occurs on a daily basis.  All round up amounts are aggregated.  The Examiner interprets there must be multiple (second…etc.,) base financial transactions associated with the checking account are received in order for server 16 (financial institution) to calculate/determine the round up amount for each eligible debit transaction};
(d)    if the checking account has sufficient funds to cover the second base financial transaction, debiting the checking account by amount of the second base financial transaction {At least figs 3-4 paras 0025-0038 especially paras 0032-0037};
(e)    periodically calculating at the financial institution an aggregate savings amount based at least on the first and the second base financial transactions {At least figs 3-4 paras 0025-0038 especially para 0031};
(f)    determining if the checking account has sufficient funds to cover the aggregate savings amount {At least figs 3-4 paras 0025-0038 especially para 0032};
(g)    if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting, using a credit generating systemin communication with the computer system, the aggregate savings amount in the savings account (recipient account shown in para 0021-0022 fig 2) {At least figs 3-4 paras 0025-0038 especially para 0032-0037} and
(h)    if insufficient funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d) {At least figs 3-4 paras 0025-0038 especially para 0032}.
7.	Claim 2:  Carretta teaches the claimed invention as in claim 1.  Carretta further teaches where the rewards amount is provided by the financial institution {Carretta: Fig. 5, paras 0039-0043 in context with para 0016 fig. 1}.
8.	Claim 7:  Carretta teaches a system for distributing and deferring computational load on a point-of-sale device that is involved with providing rewards amounts, the system comprising:
a computer system of a financial institution comprising a processor for executing computer executable instructions stored in a memory, where the computer system is configured to manage a checking account associated with a customer capable of executing debit transactions and an outstanding debt associated with the customer {At least fig. 1 paras 0013-0016 in context with figs 2-3 paras 0017-0032};
the computer-executable instructions for performing steps {At least fig. 1 para 0016), comprising:
(a)    receiving, through the computer system (server 16 as shown in fig 1 para 0016), the information relating to a first base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) and relating to the transaction for the at least one of goods and services between the customer and the designated merchant {At least figs. 3-4 paras 0025-0038};
(b)    determining, by the processor, that the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) has sufficient funds to cover the first base financial transaction, and debiting the checking account by amount of the first base financial transaction {At least figs. 3-4 paras 0025-0038};
 (c)    receiving, through the computer system (server 16 as shown in fig 1 paras 0016, 0025), information relating to the second base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) {At least figs. 3-4 paras 0025-0038 especially paras 0030-0031 indicate the round up amount (or other savings amount) for each eligible debit transaction is determined.  This occurs on a daily basis.  All round up amounts are aggregated.  The Examiner interprets there must be multiple (second…etc.,) base financial transactions associated with the checking account are received in order for server 16 (financial institution) to calculate/determine the round up amount for each eligible debit transaction};
(d)    determining, by the processor, that the checking account has sufficient funds to cover the second base financial transaction, and debiting the checking account by amount of the second base financial transaction {At least figs 3-4 paras 0025-0038 especially paras 0032-0037};
(e)    periodically calculating, by the processor, an aggregate savings amount based at least on the first and the second base financial transactions {At least figs 3-4 paras 0025-0038 especially para 0031};
(f)    if the checking account from which the aggregate savings amount will be debited has sufficient funds to cover the aggregate savings amount {At least figs 3-4 paras 0025-0038 especially para 0032}; then debiting the aggregate savings amount from the checking account and crediting, using a credit generating systemin communication with the computer system, the aggregate savings amount in the savings account (recipient account shown in para 0021-0022 fig 2) {At least figs 3-4 paras 0025-0038 especially para 0032-0037} 
(g)    else if insufficient funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d) {At least figs 3-4 paras 0025-0038 especially para 0032};
(h)   transferring automatically at a predetermined time interval (e.g., daily) a predetermined amount of funds from the checking account (e.g., source account as shown in fig 2 paras 0019-0020, 0026) to the savings account (recipient account shown in para 0021-0022 fig 2) {At least Fig. 3-4 especially paras 0029-0037 and fig. 5 paras 0039-0042 in context with fig. 2 paras 0019-0022, 0026}   
(i)    periodically calculating a rewards (e.g., matching incentive) amount based on the amount of funds transferred in step (h) {At least figs. 3-4 paras 0025-0038 especially paras 0030-0031 indicate the round up amount (or other savings amount) for each eligible debit transaction is determined.  This occurs on a daily basis.  All round up amounts are aggregated from multiple transactions/first, second.., third financial transactions.  At least fig. 5 paras 0039-0044 especially para 0039, see bank/financial institution can offer match the round up (matching incentive/reward) such as $0.05 for every transaction, etc., in context with fig. 3 paras 0030-0032}; and 
(j)    crediting, using the credit generating system in communication with the computer system, the rewards amount into at least one of the savings account (recipient account), where the rewards amount is provided by the financial institution {At least fig. 5 paras 0039-0044 especially para 0042};
Carretta further teaches the end result of “wherein the computational load on the point-of-sale device is reduced because the calculation of the rewards amount is distributed to the computer server” in claim 7 because the Office respectively submits that this mentioned limitation of “wherein the computational load on……….is deferred to the computer server" is merely the end result of the prior steps/limitations.  Since Carretta discloses all the prior steps/limitations of {a computer system of a financial institution….; the computer-executable instructions, which when executed by the processor, cause the computer system to perform steps comprising: a) receiving…., b) determining…., c) receiving…, d) determining…., e) periodically calculating…, f) if the checking account.…., g) else if insufficient funds…….; h) transferring automatically……;  i) periodically calculating…., and j) crediting…..}, this would automatically resulting in “wherein the computational load on……….is deferred to the computer server ".  
9.	Claim 11:  Carretta teaches the claimed invention as in claim 1.  Carretta further teaches where the credit generating system comprises an electronic processor configured to execute computer-executable instructions stored in one or more memories, and the one or more memories is configured to store a table with information about numerous balance totals in the savings account and their corresponding match levels, where the match levels determine what percentage (para 0020) of the aggregate savings amount will equal the rewards amount {At least para 0038 in context with para 0020}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

10.	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1) in view of in view of Sanchez et al; (US 20020188533):
11.	Claim 3:  Carretta teaches the claimed invention as in claim 1.  Carretta further teaches matching incentive and transfer rewards to the user saving account based on the number of financial transactions by the customer in a fixed period of time {At least fig. 5 especially paras 0039-0042}.  However, Carretta does not explicitly teach the underlined features:  “(k) waiving a fee associated with at least one of the checking account and the saving account based on the number of financial transactions by the customer in a fixed period of time”
	Sanchez teaches the general concept of “(k) waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time {para 0046}.
	Therefore, it would have been obvious to one of ordiary skill in the art before the effective filing day of the invention to modify “matching incentive and transfer rewards to the user saving account based on the number of financial transactions by the customer in a fixed period of time” of the combination of Carretta to include “waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time”, taught by Sanchez.  One would be motivated to do this in order to provide the customer with other reward type e.g., waiving fees, which would in turn increase the customer’s experience and satisfaction.
12.	Claims 4, 10, 15-17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1) in view of Walker et al; (US 6049778):
13.	Claim 4:  Carretta teaches the claimed invention as in claim 1.  Carretta further teaches where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and offer rewards in a fixed time period {Carretta:  Fig. 5 especially paras 0039-0042}.
	However, Carretta does not explicitly teach the underlined features: “where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and to increase the rewards amount if the number of financial transactions exceeds a predetermined value in a fixed period of time.
 Walker teaches the general concept of the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value {At least cl. 12 lines 5-33}.  
Therefore, it would have been obvious to one of ordiary skill in the art before the effective filing day of the invention to modify “where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and offer rewards in a fixed time period” of Carretta to include “the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value”, taught by Walker.  One would be motivated to do this in order to encourage the user/customer to purchase more products and also increase customer’s satisfaction.
14.	Claim 10:  Carretta teaches the claimed invention as in claim 7.  Carretta further teaches 
where the computer-executable instructions include an incentive engine configured to monitor the funds transferred in step (j) during the predetermined interval of time {Carretta:  Fig. 5 especially paras 0039-0042}.
	However, Carretta does not explicitly teach the underlined features: “where the computer-executable instructions include an incentive engine configured to monitor the funds transferred in step (j) during the predetermined interval of time and to increase the rewards amount if the funds transferred in step (j) exceed a predetermined value.


Walker teaches the general concept of the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value {At least cl. 12 lines 5-33}.  
Therefore, it would have been obvious to one of ordiary skill in the art before the effective filing day of the invention to modify “where the computer-executable instructions include an incentive engine configured to monitor the funds transferred in step (j) during the predetermined interval of time” of Carretta  to include “the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value”, taught by Walker.  One would be motivated to do this in order to encourage the card holder to marginally exceed the original target and earn proportionally greater rewards {Walker:  para 0078}.
15.	Claim 15:  Carretta teaches a system for providing rewards amounts comprising:
a checking account (e.g., source account as shown in figs 2-3 paras 0019-0020, 0026) associated with a customer capable of executing debit transactions {At least figs. 2-3 paras 0019-0021, 0026-0037};
a savings account (recipient account shown in para 0021-0022 fig 2) associated with the customer {At least fig. 2 paras 0021-0022, figs 3-4 paras 0025-0038};
a financial account associated with a designated merchant {Fig. 1 para 0014};
a communication interface (server 16 as shown in fig 1 para 0016) adapted to receive financial transaction information over a communication network {At least fig. 1 para 0016 in context with fig. 2-5 paras 0018-0042};
computer-executable instructions {At least fig. 1 paras 0013-0016 in context with figs 2-3 paras 0017-0032} for performing steps comprising:
 (a)    receiving, through the communication interface (server 16 as shown in fig 1 para 0016), the information relating to a first base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) and relating to the transaction for the at least one of goods and services between the customer and the designated merchant {At least figs. 3-4 paras 0025-0038};
(b)    determining that the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) has sufficient funds to cover the first base financial transaction, debiting the checking account by amount of the first base financial transaction {At least figs. 3-4 paras 0025-0038};
 (c)    receiving, at the financial institution (server 16 as shown in fig 1 paras 0016, 0025), information relating to the second base financial transaction associated with the checking account (e.g., source account as shown in fig 2 paras 0019-020, 0026) {At least figs. 3-4 paras 0025-0038 especially paras 0030-0031 indicate the round up amount (or other savings amount) for each eligible debit transaction is determined.  This occurs on a daily basis.  All round up amounts are aggregated.  The Examiner interprets there must be multiple (second…etc.,) base financial transactions associated with the checking account are received in order for server 16 (financial institution) to calculate/determine the round up amount for each eligible debit transaction};
(d)    determining that the checking account has sufficient funds to cover the second base financial transaction, debiting the checking account by amount of the second base financial transaction {At least figs 3-4 paras 0025-0038 especially paras 0032-0037};
(e)    periodically calculating at the financial institution an aggregate savings amount based at least on the first and the second base financial transactions {At least figs 3-4 paras 0025-0038 especially para 0031};
(f)    determining if the checking account has sufficient funds to cover the aggregate savings amount {At least figs 3-4 paras 0025-0038 especially para 0032};
(g)    if sufficient funds are available to cover the aggregate savings amount, debiting the aggregate savings amount from the checking account and crediting, using a credit generating systemin communication with the computer system, the aggregate savings amount in the savings account (recipient account shown in para 0021-0022 fig 2) {At least figs 3-4 paras 0025-0038 especially para 0032-0037} and
(h)    if insufficient funds are available to cover the aggregate savings amount, bypassing the debiting of the aggregate savings amount from the checking account and the crediting of the aggregate savings amount in the savings account, while still having performed at least one of the steps (b) and (d) {At least figs 3-4 paras 0025-0038 especially para 0032};
(i)    periodically calculating a rewards (e.g., matching incentive) amount based on the number of financial transactions (At least figs. 3-4 paras 0025-0038 especially paras 0030-0031 indicate the round up amount (or other savings amount) for each eligible debit transaction is determined.  This occurs on a daily basis.  All round up amounts are aggregated from multiple transactions/first, second.., third financial transactions) between the customer and the designated merchant, where the rewards amount is increased if the number of the first and the second base financial transactions between the customer and the designated merchant increased (part of step/element j) {At least fig. 5 paras 0039-0044 especially para 0039, see bank/financial institution can offer match the round up (matching incentive/reward) such as $0.05 for every transaction, etc., in context with fig. 3 paras 0030-0032).  The Examiner interprets since the matching incentive/reward is $0.05 per transaction then the rewards amount would increase when the number of financial transactions increased}; and 
(j)    crediting the rewards amount in the savings account (recipient account), where at least a portion of the rewards amount is debited from the designated merchant’s account {At least fig. 5 paras 0039-0044 especially para 0042.  The Examiner notes the limitation “debited from the designated merchant’s account is given no patentable weight since “debited” is not positively recited in the claim};
However, the combination of Carretta does not explicitly teach the underlined features:  “periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant exceeds a predetermined value”.  
Walker teaches the general concept of the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value {At least cl. 12 lines 5-33}.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “periodically calculating a rewards amount based on the number of financial transactions between the customer and the designated merchant, where the rewards amount is increased if the number of financial transactions between the customer and the designated merchant” of Carretta to include “the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value”, taught by Walker.  One would be motivated to do this in order to encourage the user/customer to purchase more products and also increase customer’s satisfaction.  
A processor for executing the computer executable instructions; and a memory for storing at least the computer executable instruction {At least figs. 1-2 paras 0016-0017}. 
16.	Claim 16:    The combination of Carretta and Walker teaches the claimed invention as in claim 15.  The combination further teaches where a remaining portion of the rewards amount is provided by the financial institution {Carretta: Fig. 5, paras 0039-0043 in context with para 0016 fig. 1}. 
17.	Claim 17:  The combination of Carretta and Walker teaches the claimed invention as in claim 15.  The combination further teaches where the rewards amount comprises a predetermined amount for each of the number of financial transactions between the customer and the designated merchant {Carretta:  Fig. 5 paras 0039-0043 especially para 0039}.
18.	Claim 20:  The combination of Carretta and Walker teaches the claimed invention as in claim 15.  Carretta further teaches where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and offer rewards in a fixed time period {Carretta:  Fig. 5 especially paras 0039-0042}.
	However, the combination of Carretta does not explicitly teach the underlined features: “where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and to increase the rewards amount if the number of financial transactions exceeds a predetermined value in a fixed period of time.
 Walker teaches the general concept of the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value {At least cl. 12 lines 5-33}.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “where the computer-executable instructions include an incentive engine configured to monitor the number of financial transactions between the customer and the designated merchant and offer rewards in a fixed time period” of the combination of Carretta and Walker to include “the rewards amount is increased if the number of financial transactions (number of purchases) between the customer and the designated merchant exceeds a predetermined value”, taught by Walker.  One would be motivated to do this in order to encourage the user/customer to purchase more products and also increase customer’s satisfaction.



19.	Claims 5 and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Wilcox et al; (US 7,072,851 B1): 
20.	Claim 5:  Carretta teaches the claimed invention as in claim 1.  Carretta further teaches wherein the credit generating system comprises an electronic processor configured to execute computer-executable instructions stored in one or more memories, and the one or more memories is configured to store business rules, where the business rules indicate that the crediting the aggregate saving amount {At least fig. 5 paras 0039-0042 in context with fig. 2 paras 0017-0023}.
	However, Carretta does not explicitly teach the underlined features: “wherein the credit generating system comprises an electronic processor configured to execute computer-executable instructions stored in one or more memories, and the one or more memories is configured to store business rules, where the business rules indicate that the crediting the aggregate saving amount is applied to principal of the outstanding debt”.     
Wilcox teaches a general concept of a business rules indicate that crediting a reward amount (saving amount) against the outstanding debt (e.g., credit card outstanding debt) {At least Abstract, Cl. 6 lines 26-40}.
Therefore, it would have been obvious to one of ordiary skill in the art before the effective filing day of the invention to modify “wherein the credit generating system comprises an electronic processor configured to execute computer-executable instructions stored in one or more memories, and the one or more memories is configured to store business rules, where the business rules indicate that the crediting the aggregate saving amount” of Carretta to include “a business rules indicate that crediting a reward amount (saving amount) against the outstanding debt”, taught by Wilcox.  One would be motivated to do this in order to enable the consumers to reduce the cost of an installment loan through the use of a credit card for making consumer purchases so that the consumers can earn a periodic rebate/reward in the form of payment against the principle due to an installment loan…etc., {Wilcox: cl.1 lines 60-67}.  
21.	Claim 6:  Carretta teaches the claimed invention as in claim 1.  Carretta further teaches wherein the credit generating system comprises one or more memories configured to store business rules that indicate that the crediting the aggregate saving amount {At least fig. 5 paras 0039-0042 in context with fig. 2 paras 0017-0023}.  However, Carretta does not explicitly teach the underlined features: “wherein the credit generating system comprises one or more memories configured to store business rules that indicate that the crediting the aggregate saving amount is first applied to interest of the outstanding debt”.
Wilcox teaches a general concept of a business rules indicate that crediting a reward amount (saving amount) is first applied to interest of the outstanding debt (e.g., credit card outstanding debt) {At least Abstract, Cl. 6 lines 26-40 in context with fig. 6}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “wherein the credit generating system comprises one or more memories configured to store business rules that indicate that the crediting the aggregate saving amount” of Carretta to include “a business rules indicate that crediting a reward amount (saving amount) is first applied to interest of the outstanding debt”, taught by Wilcox.  One would be motivated to do this in order to enable the consumers to reduce the cost of an installment loan through the use of a credit card for making consumer purchases so that the consumers can earn a periodic rebate/reward in the form of payment against the principle due to an installment loan…etc., {Wilcox: cl.1 lines 60-67}.  
22.	Claims 8 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Jones; (US 2007/0174166):  
23.	Claim 8:  Carretta teaches the claimed invention as in claim 7.  Carretta does not explicitly the underlined features: “where the rewards amount is increased if no funds have been withdrawn from the savings account during a predetermined period of time, and the funds in the savings account include funds from a government entity for the customer’s tax refund”.  The Examiner notes the underlined limitations “the funds in the savings account include funds from a government entity for the customer’s tax refund” is/are given no patentable weight because it is non-functional descriptive material (It describes details of funds contain in the saving account).  Regardless what funds are in the saving account, it does not impact the system to perform “the rewards amount is increased if no funds have been withdrawn from the savings account during a predetermined period of time”. 
	Jones teaches a general concept of rewards amount is increased if no funds have been withdrawn from an account during a predetermined period of time {At least paras 0014, 0024, 0036, 0054-0055}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “the rewards amount” of Carretta to include “rewards amount is increased if no funds have been withdrawn from an account during a predetermined period of time”, taught by Jones.  One would be motivated to do this in order to allowing the account issuer to invest and/or loan the account funds for an extended period of time, and rewarding to the account holder customer {Jones:  para 0028).  This in turn would also enhance the user experience.    
24.	Claim 13:  Carretta teaches the claimed invention as in claim 7.  Carretta does not explicitly the underlined features: “where the periodically calculating in step (i) is further based on whether the savings account has maintained a predetermined minimum balance over a predetermined period of time.
	Jones teaches a general concept of rewards amount is calculated based on based on whether the savings account has maintained a predetermined minimum balance over a predetermined period of time {At least paras 0014, 0024, 0036, 0054-0055}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “(i) periodically calculating, a rewards amount….” of Carretta to include “rewards amount is calculated based on based on whether the savings account has maintained a predetermined minimum balance over a predetermined period of time”, taught by Jones.  One would be motivated to do this in order to allowing the account issuer to invest and/or loan the account funds for an extended period of time, and rewarding to the account holder customer {Jones:  para 0028).  This in turn would also enhance the user experience.    
25.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Sherman; (US 2005/0222951):
26.	Claim 9:  Carretta teaches the claimed invention as in claim 7.  Carretta does not explicitly the underlined features: “where the periodically calculating in step (i) is further based on whether a total balance of the savings account is increasing from month to month”.  The Examiner notes the limitation “month to month” is given no patentable weight because it is individual’s choice/preference of the length of time.    
	Sherman teaches a general concept of rewards (e.g., interest earned or income earned) is calculated based on based on whether a total balance of the savings account is increasing from time to time {At least paras 0063, 0070, 0072}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “(i) periodically calculating, a rewards amount….” of Carretta to include “rewards amount is calculated based on based on whether a total balance of the savings account is increasing from time to time”, taught by Sherman.  One would be motivated to do this in order to enrich the options of determining rewards to the user.  This in turn would encourage the user to put more money into the saving account for more rewards. 
27.	Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Walker et al; (US 20030061097 A1): 
28.	Claim 12:  Carretta teaches the claimed invention as in claim 7.  Carretta does not explicitly the underlined features: “wherein the credit generating system implements a balance tier system”.
	Walker teaches wherein a credit generating system implements a balance tier system {At least paras 0003, 0005 in context with paras 0043-0045, 0059, 0078-0080}.
	Therefore, it would have been obvious to one of ordiary skill in the art before the effective filing day of the invention to modify “the credit generating system” of Carretta to include “wherein a credit generating system implements a balance tier system”, taught by Walker.  One would be motivated to do this in order to encourage the card holder to marginally exceed the original target and earn proportionally greater rewards {Walker:  para 0078}.
29.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Fitch et al; (US 7,725,387 B1):
30.	Claim 14:  Carretta teaches the claimed invention as in claim 7.  Carretta does not explicitly the underlined features: “where the periodically calculating in step (i) is further based on whether the checking account and the savings account have collectively maintained a predetermined minimum balance over a predetermined period of time.”
	Fitch teaches a general concept of rewards is calculated based on whether the checking account and the savings account have collectively maintained a predetermined minimum balance over a predetermined period of time {AT least cl. 9 lines 38-59 especially lines 51-59}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “(i) periodically calculating, a rewards amount….” of Carretta to include “rewards is calculated based on whether the checking account and the savings account have collectively maintained a predetermined minimum balance over a predetermined period of time”, taught by Fitch.  One would be motivated to do this in order to an additional way/ option of calculating rewards to the user.  This in turn would increase the user experience.   
31.	Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Walker et al; (US 6049778), and further in view of Bauer et al; (US 7,392,224 B1):
32.	Claim 18:  The combination of Carretta and Walker teaches the claimed invention as in claim 15.  The combination does not explicitly teach the underlined features: “where the designated merchant is one of a predetermined plurality of merchants that credit a rewards amount to the savings account of the customer”.
	Bauer teaches where the designated merchant is one of a predetermined plurality of merchants that credit a rewards amount to the savings account of the customer {At least figs. 7A-B cl. 19 lines 22-35 in context with cl. 1 lines 29-34},
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify “credit a rewards amount to the savings account of the customer by the financial institution” of the combination of Carretta and Walker to include “where the designated merchant is one of a predetermined plurality of merchants that credit a rewards amount to the savings account of the customer”, taught by Bauer.  One would be motivated to do this in order to enable the merchant to reward the user for the user’s purchase transaction directly to the user’s account.  This would increase user experience and satisfaction.   
33.	Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Carretta et al; (US 20070033134 A1), in view of Walker et al; (US 6049778), and further in view of Sanchez et al; (US 20020188533):
34.	Claim 19:  The combination of Carretta and Walker teaches the claimed invention as in claim 15.  The combination of Carretta and Walker further teaches matching incentive and transfer rewards to the user saving account based on the number of financial transactions by the customer in a fixed period of time {Carretta: At least fig. 5 especially paras 0039-0042}.  However, the combination does not explicitly teach the underlined features:  “(k) waiving a fee associated with at least one of the checking account and the saving account based on the number of financial transactions by the customer in a fixed period of time”
	Sanchez teaches the general concept of “(k) waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time {para 0046}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing day of the invention to modify “matching incentive and transfer rewards to the user saving account based on the number of financial transactions by the customer in a fixed period of time” of the combination of Carretta and Walker to include “waiving a fee associated with the account based on the number of financial transactions by the customer in a fixed period of time”, taught by Sanchez.  One would be motivated to do this in order to provide the customer with other reward type e.g., waiving fees, which would in turn increase the customer’s experience and satisfaction.
Prior Art that is pertinent to Applicant’s disclosure
35.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Burke; (US 6,112,191), wherein teaches an improved system for consumer payors to save and donate whenever they use cash at a point of sale terminal, write a check, use an ATM machine, or use a credit or debit card. The POS system is a network composed of subscriber/ payors, neutral merchant/collectors, a central clearinghouse, and provider accounts. The Rounder system is a network composed of subscriber/payors, payees, account managers, and provider services. The systems together provide subscriber/payors with a seamless way to save/donate every time they spend in Abstract, Figs 8, 9A-9E, cl. 12, 13, 14, 15 and 16.   Furthermore, see additional art cited in PTO-892.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681